            Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                    )
                                  )
     Plaintiff,                   )
                                  )               CIVIL ACTION
vs.                               )
                                  )               FILE No. 5:19-cv-1437
BE RIOS, LTD., d/b/a RIOS CRYSTAL )
MALL,                             )
                                  )
     Defendant.                   )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant BE RIOS, LTD., d/b/a RIOS CRYSTAL

MALL, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                     JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                         PARTIES

       2.      Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                             1
              Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 2 of 19




(Bexar County).

         3.      Plaintiff is disabled as defined by the ADA.

         4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

         5.      Plaintiff uses a wheelchair for mobility purposes.

         6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

         7.      Defendant BE RIOS, LTD., d/b/a CRYSTAL MALL (hereinafter “Be

Rios”) is a Texas for limited liability corporation that transacts business in the state of

Texas and within this judicial district.

         8.      Be Rios may be properly served with process via its registered agent for

service, to wit: Eric C. Rios, 121 North Park Boulevard, Suite 204, San Antonio, Texas

78204.

                                 FACTUAL ALLEGATIONS

                                                2
            Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 3 of 19




       9.      On or about July 14, 2019, Plaintiff was a customer at “Moroccan Bites” a

business located at 5714 Evers Road, San Antonio, Texas 78238, referenced herein as the

“Moroccan Bites.”

       10.     Be Rios is the owner or co-owner of the real property and improvements

that the Moroccan Bites is situated upon and that is the subject of this action, referenced

herein as the “Property.”

       11.     Plaintiff lives approximately 7 miles from the Moroccan Bites and

Property.

       12.     Plaintiff’s access to the business(es) located at 5714 Evers Road, San

Antonio, Bexar County Property Identification number 218924 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Moroccan Bites and Property, including those set forth in this

Complaint.

       13.     Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                            3
             Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 4 of 19




       14.      Plaintiff intends to revisit the Moroccan Bites and Property to purchase

goods and/or services.

       15.      Plaintiff travelled to the Moroccan Bites and Property as a customer and as

an independent advocate for the disabled, encountered the barriers to access at Moroccan

Bites and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Moroccan Bites and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to

                                              4
             Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 5 of 19




                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

       (v)      the continuing existence of unfair and unnecessary discrimination
                and prejudice denies people with disabilities the opportunity to
                compete on an equal basis and to pursue those opportunities for
                which our free society is justifiably famous, and costs the United
                States billions of dollars in unnecessary expenses resulting from
                dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the
                elimination of discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing
                discrimination against individuals with disabilities; and

                *****

       (iv)     invoke the sweep of congressional authority, including the power to
                enforce the fourteenth amendment and to regulate commerce, in
                order to address the major areas of discrimination faced day-to-day
                by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.       The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.      The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.      The Moroccan Bites is a public accommodation and service establishment.


                                              5
         Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 6 of 19




       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Moroccan Bites must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Moroccan Bites and the Property in his capacity as a customer of the Moroccan Bites and

Property and as an independent advocate for the disabled, but could not fully do so

because of his disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Moroccan Bites and Property that

preclude and/or limit his access to the Moroccan Bites and Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       28.    Plaintiff intends to visit the Moroccan Bites and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

                                            6
          Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 7 of 19




privileges, advantages and/or accommodations commonly offered at the Moroccan Bites

and Property and as an independent advocate for the disabled, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Moroccan Bites and Property that preclude and/or

limit his access to the Moroccan Bites and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       29.    Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Moroccan Bites and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.    Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Moroccan Bites and Property, including those specifically set forth herein,

and make the Moroccan Bites and Property accessible to and usable by Plaintiff and other

persons with disabilities.

       31.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Moroccan Bites and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Moroccan Bites and Property include, but are not limited to:

                                            7
   Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 8 of 19




(a)      ACCESSIBLE ELEMENTS:

(i) Near Unit 6126, the accessible parking space has excessive vertical rises, is not

      level and therefore in violation of Sections 303.2 and 502.4 of the 2010

      ADAAG standards. This violation made it dangerous and difficult for Plaintiff

      to exit and enter their vehicle while parked at the Property.

(ii) Near Unit 6410, the walking surfaces of the accessible route have a slope in

      excess of 1:20 in violation of section 403.3 of the 2010 ADAAG standards.

      This violation made it dangerous and difficult for Plaintiff to access the units

      of the Property. As the accessible route is in excess of 1:20, it is considered an

      accessible ramp, moreover, it has a total rise greater than six (6) inches, yet

      does not have handrails in compliance with section 505 of the 2010 ADAAG

      standards, this is a violation of section 405.8 of the 2010 ADAAG Standards.

      This violation made it difficult for Plaintiff to access the units of the Property.

(iii)    Near Unit 6150, the accessible parking space is not adequately marked and

      is in violation of section 502.1 of the 2010 ADAAG standards. This violation

      made it difficult for Plaintiff to locate an accessible parking space.

(iv)     Near Unit 6150, the accessible parking space and associated access aisle

      have a slope in excess of 1:48 in violation of section 502.4 of the 2010

      ADAAG standards and are not level. This violation made it dangerous and

      difficult for Plaintiff to exit and enter their vehicle while parked at the

      Property.



                                          8
   Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 9 of 19




(v) Near Unit 6150, the access aisle to the accessible parking space is not level due

    to the presence of an accessible ramp in the access aisle in violation of section

    502.4 of the 2010 ADAAG standards. This violation made it dangerous and

    difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property. In addition, the accessible curb ramp is improperly protruding into

    the access aisle of the accessible parking space in violation of section 406.5 of

    the 2010 ADAAG Standards. This violation made it difficult and dangerous

    for Plaintiff to exit/enter their vehicle.

(vi)    Near Unit 6150, the required handrails on both sides of the accessible ramp

    are only present on one side in violation of section 505.2 of the 2010 ADAAG

    standards. This violation made it difficult for Plaintiff to access the units of the

    Property.

(vii)   Near Unit 6150, the Property has an accessible ramp leading from the

    accessible parking space to the accessible entrances with a slope exceeding

    1:12 in violation of section 405.2 of the 2010 ADAAG standards. This

    violation made it dangerous and difficult for Plaintiff to access the units of the

    Property.

(viii) Due to the presence of stairs in the corner of the Property with no nearby

    ramp, the Property lacks an accessible route connecting accessible facilities,

    accessible elements and/or accessible spaces of the Property in violation of

    section 206.2.2 of the 2010 ADAAG standards. This violation made it difficult

    for Plaintiff to access public features of the Property.

                                         9
  Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 10 of 19




(ix)    At Unit 6158, the front door has improper hardware in violation of section

    309.4 of the 2010 ADAAG standards. This violation made it difficult for

    Plaintiff to access the units of the Property.

(x) Near Unit 5732, due to a policy of not keeping shopping carts out of the

    accessible route by not providing a nearby shopping cart corral as well as the

    placement of nearby columns, there are publically accessible areas of the

    Property having accessible routes with clear widths below the minimum 36

    (thirty-six) inch requirement as required by section 403.5.1 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for Plaintiff

    to access exterior public features of the Property.

(xi)    Near Unit 5732, the walking surfaces of the accessible route have a slope in

    excess of 1:20 in violation of section 403.3 of the 2010 ADAAG standards.

    This violation made it dangerous and difficult for Plaintiff to access the units

    of the Property. As the accessible route is in excess of 1:20, it is considered an

    accessible ramp, moreover, it has a total rise greater than six (6) inches, yet

    does not have handrails in compliance with section 505 of the 2010 ADAAG

    standards, this is a violation of section 405.8 of the 2010 ADAAG Standards.

    This violation made it difficult for Plaintiff to access the units of the Property.

(xii)   At Unit 5726, the front door has improper hardware in violation of section

    309.4 of the 2010 ADAAG standards. This violation made it difficult for

    Plaintiff to access the units of the Property.



                                       10
  Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 11 of 19




(xiii) The Property lacks an accessible route from accessible parking space near

   Unit 5724 to the accessible entrance of the Property, due to the lack of a nearby

   ramp, in violation of section 206.2.1 of the 2010 ADAAG standards. This

   violation made it difficult for Plaintiff to access the units of the Property.

(xiv) Near Unit 5724, the ground surfaces of the access aisle have vertical rises

   in excess of ¼ (one quarter) inch in height, are not stable or slip resistant, have

   broken or unstable surfaces or otherwise fail to comply with Section 302 and

   303 of the 2010 ADAAG standards. This violation made it dangerous and

   difficult for Plaintiff to access the units of the Property.

(xv)   Near Unit 5720, the walking surfaces of the accessible route have a slope in

   excess of 1:20 in violation of section 403.3 of the 2010 ADAAG standards.

   This violation made it dangerous and difficult for Plaintiff to access the units

   of the Property. As the accessible route is in excess of 1:20, it is considered an

   accessible ramp, moreover, it has a total rise greater than six (6) inches, yet

   does not have handrails in compliance with section 505 of the 2010 ADAAG

   standards, this is a violation of section 405.8 of the 2010 ADAAG Standards.

   This violation made it difficult for Plaintiff to access the units of the Property.

(xvi) Near Moroccan Bites Tajine, due to a policy of placing tables and a potted

   plant in the accessible route, there are publically accessible areas of the

   Property having accessible routes with clear widths below the minimum 36

   (thirty-six) inch requirement as required by section 403.5.1 of the 2010



                                       11
  Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 12 of 19




   ADAAG standards. This violation made it dangerous and difficult for Plaintiff

   to access exterior public features of the Property.

(xvii) Near Moroccan Bites Tajine, the access aisle to the accessible parking

   space is not level due to the presence of an accessible ramp in the access aisle

   in violation of section 502.4 of the 2010 ADAAG standards. This violation

   made it dangerous and difficult for Plaintiff to exit and enter their vehicle

   while parked at the Property. In addition, the accessible curb ramp is

   improperly protruding into the access aisle of the accessible parking space in

   violation of section 406.5 of the 2010 ADAAG Standards. This violation made

   it difficult and dangerous for Plaintiff to exit/enter their vehicle.

(xviii) Near Moroccan Bites Tajine, the accessible ramp side flares have a slope in

   excess of 1:10 in violation of section 406.3 of the 2010 ADAAG standards.

   This violation made it dangerous and difficult for Plaintiff to access the units

   of the Property.

(xix) Near Moroccan Bites Tajine, there is an excessive vertical rise at the top of

   the accessible ramp in violation of Section 303.2 and 405.4 of the 2010

   ADAAG standards. This violation made it dangerous and difficult for Plaintiff

   to access public features of the Property.

(xx)   Near Moroccan Bites Tajine, the accessible parking space is missing a

   proper identification sign in violation of section 502.6 of the 2010 ADAAG

   standards. This violation made it difficult for Plaintiff to locate an accessible

   parking space.

                                       12
  Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 13 of 19




(xxi) Near Unit 5704, the access aisle to the accessible parking space is not level

   due to the presence of an accessible ramp in the access aisle in violation of

   section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

   and difficult for Plaintiff to exit and enter their vehicle while parked at the

   Property. In addition, the accessible curb ramp is improperly protruding into

   the access aisle of the accessible parking space in violation of section 406.5 of

   the 2010 ADAAG Standards. This violation made it difficult and dangerous

   for Plaintiff to exit/enter their vehicle.

(xxii) Near Unit 5704, the accessible parking space is missing a proper

   identification sign in violation of section 502.6 of the 2010 ADAAG standards.

   This violation made it difficult for Plaintiff to locate an accessible parking

   space.

(xxiii) Due to the presence of stairs with no nearby ramp between Moroccan Bites

   Tajine and Unit 5724, the Property lacks an accessible route connecting

   accessible facilities, accessible elements and/or accessible spaces of the

   Property in violation of section 206.2.2 of the 2010 ADAAG standards. This

   violation made it difficult for Plaintiff to access public features of the Property.

(xxiv) Near the separate building, the accessible parking space is missing a proper

   identification sign in violation of section 502.6 of the 2010 ADAAG standards.

   This violation made it difficult for Plaintiff to locate an accessible parking

   space.



                                       13
  Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 14 of 19




(xxv) There is a policy of placing parking stops in the access aisles at the

   Property. Specifically, there is a parking stop located in the access aisle of the

   accessible parking space nearest the northern part the Property which

   improperly encourages parking in the access aisle in violation of section

   502.3.3 of the 2010 ADAAG standards. This violation made it difficult for

   Plaintiff to leave a vehicle when parked in this accessible parking space.

(xxvi) Near the cell phone store in the corner of the Property, the access aisle to

   the accessible parking space is not level due to the presence of an accessible

   ramp in the access aisle in violation of section 502.4 of the 2010 ADAAG

   standards. This violation made it dangerous and difficult for Plaintiff to exit

   and enter their vehicle while parked at the Property. In addition, the accessible

   curb ramp is improperly protruding into the access aisle of the accessible

   parking space in violation of section 406.5 of the 2010 ADAAG Standards.

   This violation made it difficult and dangerous for Plaintiff to exit/enter their

   vehicle.

(xxvii) Near the cell phone store in the corner of the Property, the accessible

   parking space does not have a properly marked access aisle in violation of

   section 502.3.3 of the 2010 ADAAG standards. This violation made it

   dangerous and difficult for Plaintiff to access the accessible entrances of the

   Property.

(xxviii)       Near the cell phone store in the corner of the Property, the accessible

   parking space has excessive vertical rises, is not level and therefore in violation

                                      14
  Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 15 of 19




   of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This violation

   made it dangerous and difficult for Plaintiff to exit and enter their vehicle

   while parked at the Property.

(xxix) Near the cell phone store in the corner of the Property, there is an excessive

   vertical rise along the accessible ramp in violation of Section 303.2 and 405.4

   of the 2010 ADAAG standards. This violation made it dangerous and difficult

   for Plaintiff to access public features of the Property.

(xxx) Near the cell phone store in the corner of the Property, the accessible

   parking space is missing a proper identification sign in violation of section

   502.6 of the 2010 ADAAG standards. This violation made it difficult for

   Plaintiff to locate an accessible parking space.

(xxxi) Between Units 6178 and 5772, the walking surfaces of the accessible route

   have a slope in excess of 1:20 in violation of section 403.3 of the 2010

   ADAAG standards. This violation made it dangerous and difficult for Plaintiff

   to access the units of the Property. As the accessible route is in excess of 1:20,

   it is considered an accessible ramp, moreover, it has a total rise greater than six

   (6) inches, yet does not have handrails in compliance with section 505 of the

   2010 ADAAG standards, this is a violation of section 405.8 of the 2010

   ADAAG Standards. This violation made it difficult for Plaintiff to access the

   units of the Property.




                                      15
        Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 16 of 19




      (xxxii) At Unit 5772, the doorway of the accessible entrance is not level in

            violation of section 404.2.4.4 of the 2010 ADAAG standards. This violation

            made it difficult for Plaintiff to access the units of the Property.

      (xxxiii)         Near Unit 5768, the access aisle to the accessible parking space is

            not level due to the presence of an accessible ramp in the access aisle in

            violation of section 502.4 of the 2010 ADAAG standards. This violation made

            it dangerous and difficult for Plaintiff to exit and enter their vehicle while

            parked at the Property. In addition, the accessible curb ramp is improperly

            protruding into the access aisle of the accessible parking space in violation of

            section 406.5 of the 2010 ADAAG Standards. This violation made it difficult

            and dangerous for Plaintiff to exit/enter their vehicle.

      (xxxiv)          Defendants fail to adhere to a policy, practice and procedure to

            ensure that all facilities are readily accessible to and usable by disabled

            individuals.

      32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Moroccan

Bites and Property.

      33.      Plaintiff requires an inspection of Moroccan Bites and Property in order to

determine all of the discriminatory conditions present at the Moroccan Bites Queen and

Property in violation of the ADA.

      34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

                                               16
            Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 17 of 19




without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

          35.    All of the violations alleged herein are readily achievable to modify to

bring the Moroccan Bites and Property into compliance with the ADA.

          36.   Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Moroccan Bites and Property is readily

achievable because the nature and cost of the modifications are relatively low.

          37.   Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Moroccan Bites and Property is readily

achievable because Defendants have the financial resources to make the necessary

modifications.

          38.   Upon information and good faith belief, the Moroccan Bites and Property

have been altered since 2010.

          39.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

          40.   Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Moroccan Bites and Property, including those alleged

herein.

          41.   Plaintiff’s requested relief serves the public interest.

                                                17
        Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 18 of 19




      42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Moroccan Bites and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Be Rios, LTD. in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing their discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the

             physical barriers to access and (ii) alter the subject Moroccan Bites to make

             it readily accessible to and useable by individuals with disabilities to the

             extent required by the ADA;

      (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (e)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                         Dated: December 12, 2019.

                                         Respectfully submitted,

                                         /s/ Dennis R. Kurz

                                           18
Case 5:19-cv-01437-XR Document 1 Filed 12/12/19 Page 19 of 19




                           Dennis R. Kurz
                           Attorney-in-Charge for Plaintiff
                           Texas State Bar ID No. 24068183
                           Kurz Law Group, LLC
                           1640 Powers Ferry Road, SE
                           Building 17, Suite 200
                           Marietta, GA 30067
                           Tele: (404) 805-2494
                           Fax: (678) 428-5356
                           Email: dennis@kurzlawgroup.com




                             19
